EXHIBIT 23.6 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-1/A3 of our report dated March 31, 2011 relating to the consolidated financial statements of DNA Brands, Inc. appearing in the Company’s Annual Report on form 10-K for the year ended December 31, 2010.Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/Mallah Furman Fort Lauderdale, FL April 28, 2011
